DETAILED ACTION
This action is in response to papers filed on 10/28/2021.
Claims 23-42 have been amended.
Claims 1-22 have been cancelled.
No claims have been added.
Claims 23-42 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 30-51 of U.S. Patent No. 8,595,146. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are drawn to allowing a first user access to a portion/subset of a contact list of a second user based on identified categories (including composite categories) associated with that portion/subset of the contact list.
Claims 23-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23, 24, 27-34, and 37-46 of U.S. Patent No. 10,367,860. Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to allowing a first user access to a portion/subset of a contact list of a second user based on identified categories (including composite categories) associated with that portion/subset of the contact list.  Both inventions also include transmitting information related to the portion/subset of the contact list to the first user based on search criteria and allowing the first member to read and/or modify the information.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Although the specification makes reference to social networks, there is no material to provide an antecedent basis for the social network being “electronic”.  
Although the specification makes reference to accessible portions of a contact list, there is no material to provide an antecedent basis for the portion of the contact list being “electronically and remotely” accessible.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 24, 27, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 24, 27, and 28 recite the limitation "the first interconnection" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 23-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are directed to a process (method as introduced in Claim 23), a system (Claim 33), or a processor executing instructions (Claim 42) and will be considered under the appropriate 35 USC § 101 analysis.
Claim 23, 33, and 42 recite using categories associated with relationships between users to identify portions of a user’s contact list to which another user has access and providing the list portion and access to the other user.  The limitations of receiving profile and social networking information (inducing for multiple users), identifying relationships using social network information, identifying and assigning 
This judicial exception is not integrated into a practical application.  In particular, the claims recite the following additional elements:
– Using a processor, computer, server, and/or user device to perform the recited steps (including these elements or combinations of elements used in client system,). The processor used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of collecting, transmitting, and analyzing data).
– Using a storage device, external host server, and/or computer-readable medium to perform the recited steps.  The computer used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of storing data).

These elements are performed such that they amount to no more than mere instructions to apply the exception using generic computer components as discussed in MPEP 2106.05(f). Accordingly, these additional elements do not, nor does the claim as a whole, integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims does not include additional elements, individually or in combination, that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. For example, the “external host server” represents the use of a computer to store data.  This use of the computer merely applies the abstract idea using insignificant extra-solution activity because the data source is merely a server used in its normal and expected capacity for storing data that can be retrieved by other devices.
Although the claims have been determined to be patent ineligible through the above analysis, continuing analysis provides additional clues regarding the lack of eligibility and addresses some of Applicant’s remarks addressed toward the previous office action.  Further consideration under additional analysis steps is provided here:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional limitations of processors, user devices, computers, servers, client systems, social networks, and storage devices (including computer-readable medium and servers) storing instructions. These elements are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The courts have recognized functions, such as receiving, processing and storing data and receiving or transmitting data over a network, as being well-understood, routine and conventional functions when they are claimed in a merely generic manner (See Alice Corp., 134 S. Ct. at 2360; Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014); DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d Ultramercial, 772 F.3d at 716‐17; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)) (see MPEP 2106.05(d)(II)).  The use of generic computer components to transmit information through an unspecified interface does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  It should be noted the limitations of the current claims are performed by the generically recited general-purpose computer. See specification at page 7, paragraph 4.)
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Claims 24-28, 31, 32, 34-38, and 41 recite further elements related to the relationship identification, category identification, compositing of categories, and/or accessing of data activities of the parent claims.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical 
Claims 29, 30, 39, and 40 recite further elements related to reeving requests for access and identifying characteristics based on that request.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas because they merely represent additional steps related to transmitting and identifying/analyzing data.  Additionally, Claims 29 and 39 include the authentication of user credentials.  Authentication of user credentials is a common practice that, in this recitation, does not significantly affect the claimed invention in any manner that would render it to be significantly more than the recited abstract idea.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore, Claims 24-28, 31, 32, 34-38, and 41 are ineligible.

Response to Arguments
Applicant’s arguments filed 10/28/2021 have been fully considered but they are not persuasive. 
I. Objection to Specification
Multiple occurrences to “electronic” social network still appear in Claims 23, 33,

II. Rejection of Claims under 35 U.S.C. §101
A page by page analysis of Applicant’s 101 remarks indicates that the current remarks are a verbatim repetition of the remarks filed 8/18/2020 and responded to in the office action mailed on 9/17/2020 (with the exception of the specific amended claim language on pages 3, 6, 7, and 8-9).  Since these remarks have been previously responded to, the basis of the response is not changed.  The additional material, such as additional profiles with additional user contact lists, information for additional users in contact lists, multiple connection types and descriptors (direct/indirect), etc. would still fall under the mental steps example provided below (such as requesting remote files and analyzing the user relationship data in those files to determine and assign access rights for providing user information).  Many of the amendments are merely repetitions of the steps for additional users and would be performed in the same manner as performed for the first iteration.  The rejection language has been updated for clarity and to address new claim material, however, the grounds of rejection have not been changed.
The previous response is repeated here for convenience:
Applicant argues that the human mind is not equipped to perform activities such as “…accessing ... a database unit corresponding to the host server associated with the electronic social network” is objectively a step that a human mind is not capable of performing. Similarly, “determining ... a contact list of the second user is electronically and remotely accessible to the first user…”.  As discussed in the prior interview (and summarized in Applicant’s remarks), the ability to perform tasks without the use of the computer can show that the activities can be performed by a human without the computer.  For example, accessing database information from a host collection of data associated with social network information is an activity that can be performed without the computer.  For instance, a user could access paper files from a host regarding social network data about other individuals.  Similarly, accessing contact lists of other users can be performed by a person even if the contact list is remotely stored.  Simply adding “electronically” accessible simply indicates the application of a computer to do so.  Even with the amendments, the activities of the claims can be performed without a computer and use the computer as a tool.  Applicant’s remaining examples (presenting and modifying contact lists, etc.) would be subject to the same type of response provided above. Reciting that the claimed invention is performed using an “electronic social network”, that it is “electronically accessible”, that it is displayed on a device, etc. does not necessarily limit the performed set of activities to only being performed on a computer.
The specification states that the claimed invention can be performed on a generic, general-purpose computer.  Even if the specification does state that it could also be performed on a special-purpose computer, this does not limit the claimed invention to a special-purpose computer.  Additionally, beyond mentioning the computer could be a special-purpose computer, the 
For the reasons discussed above, Examiner does not agree that the claimed invention “…objectively require the use of computers configured to perform said operations…”.
Applicant argues that the claimed invention is directed to the practical application of “…enabling access to user-specific content…”.  However, applicant does not explain why/how this constitutes a practical application.  Applicant recites the entire claim and identifies almost the entire claim as additional elements and re-asserts that a computer is required. This does not clearly explain how/why the claimed invention is drawn to the identified practical application. Additionally, Applicant’s remarks regarding features not typically performed by a generic computer and one of ordinary skill in the art recognizing that the steps could not be performed without a computer are not convincing for the same reasons stated above.
Applicant argues that the claim does not intend to tie-up or preempt all uses of the abstract idea.  However, Applicant is reminded that preemption is not a standalone test for eligibility. Questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo, as explained by the federal circuit in OIP and Sequenom. Additionally, while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible.

Applicant points to material in the specification to argue that an improvement in the technological filed is made.  However, the cited portion merely provides an example of how the claimed invention may be used and then states a repetition of the claim elements as its implementation. The cited specification material does not clearly explain an improvement to the technological field, a problem that needs addressed, or a solution that integrates a practical application.  Applicant provides further explanation not in the specification (advertising, non-intrusive, etc.), however, even with this it is not demonstrated that the claimed invention provides an improvement.  Applicant does not provide explanation regarding the how/why this provides an improvement to the technical field.  For example, Applicant does not explain the state of the art prior to the claimed invention, what problem exists, how/why prior systems could not or would not address this problem, how/why the claimed invention addresses the problem in a manner that is beneficial over prior systems, and/or other types of evidence to show that the system/method is an improvement in the technical field.  The cited portion of the specification merely provides a general example of how the claimed invention can be used.

The Berkheimer Memo does not require “…the citations point to specific page numbers of the cases nor quote passages from the cases that explicitly state that the instant subject matter is well-understood, routine, and conventional…”, as asserted by Applicant.  Applicant is reminded that the cited court decisions are not required to include the instant subject matter of Applicant’s claimed invention to be applicable, but rather be related to concepts and findings that are comparable to Applicant’s claimed subject matter.
Applicant asserts that the instant claims are distinguishable for the cited court cases, but provides no explanation or support to show how/why this would be true.
Again, Applicant is reminded that lack of a prior art rejection is not evidence of patentability under 101, as they represent different standards of consideration.  Novelty is not evidence of patentability under 101.
Additionally, it is noted that in addition to section A.2. of the Berkheimer Memo, Examiner also relied on section A.1. (“It should be noted the limitations of the current claims are performed by the generically recited general-purpose computer. See specification at page 7, paragraph 4.)”).  Applicant has failed to respond to this part of the rejection.  That section of the specification states:
Each of the client systems 105 and the host server 115 may be implemented using, for example, a general-purpose computer capable of responding to and executing instructions in a defined manner, a personal computer, a special-purpose computer, a workstation, a server, a device, a component, or other equipment or some combination thereof capable of responding to and executing instructions. The client systems 105 and the host server 115 may receive instructions from, for example, a software application, a program, a piece of code, a device, a computer, a computer system, or a combination thereof, which independently or collectively direct operations, as described herein. These instructions may take the form of one or more communications programs that facilitate communications 5 between the users of the client systems 105. For instance, such communications programs may include e-mail programs, instant messaging (IM) programs, file transfer protocol (FTP) programs, and voice over internet protocol (VoIP) programs. The instructions may be embodied permanently or temporarily in any type of machine, component, equipment, storage medium, or propagated signal that is capable of being delivered to the client systems 105 or the host server 115.
As discussed in the interview, Examiner consulted with two Supervisory Patent Examiner’s.  Both agreed that the claims are not allowable under 101 for 
II. Rejection of Claims under Double Patenting
Applicant’s statement is noted.  Applicant is asked to provide an explanation regarding why the double patenting is unnecessary/improper, if and when, action is needed by Applicant.  Examiner has re-evaluated the double patenting rejection and believes that it should be maintained at this time.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN D SENSENIG whose telephone number is (571)270-5393.  The examiner can normally be reached on M-F: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached at 571-272-6872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/S. S./
Examiner, Art Unit 3629
November 16, 2021


/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629